Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-24 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2185.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claims 1-23 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Bodas et al. (US Pub No. 2016/054780).  
In regard to claim 1, Bodas et al. disclose an energy-aware system comprising: an energy harvester (item 502 of figure 5) adapted to supply harvested energy as an output for storage at an energy storage (as shown in Fig. 5, which is reproduced below for ease of reference and convenience, Bodas discloses the facility power and system power 502 are received from an energy producer 504 in response to the system's request via an interface 512. The interface 512 can be for example, a demand/response interface, or any other appropriate interface. In one embodiment, power estimator 508 estimates the power for a job using a power calibration 503. Node selector 507 selects one or more nodes to run a job based at least on one of the facility power and system power 502 and monitored power 511. Power allocator 509 allocates power for the job based on at least one of the node selection and power estimation. Power aware job scheduler and manager 501 controls a power performance of jobs 510.  See para 78);

    PNG
    media_image1.png
    534
    732
    media_image1.png
    Greyscale

and a scheduler (item 501 of figure 5), the scheduler being made up of, at least in part, hardware of the energy-aware system, the scheduler operable to schedule execution of operations performed by the energy-aware system (in Bodas, power aware launch time job scheduler and a run-time job manager 501 comprises a node selector 507 coupled to a power estimator 508 coupled to a power allocator 509. Power aware job scheduler and manager 501 receive at least one of the facility power and system power 502 and monitored power 511. Power aware job scheduler and manager 501 receives one or more jobs without power limit 505 and one or more jobs with at least one of a power limit and a mode input 506.  See para 78), wherein the scheduler is configured to: determine if a current voltage level at the energy storage is higher than a start voltage level (in Bodas, a method 530 to provide a power aware job scheduler and manager according to one embodiment. At operation 531 one or more jobs are monitored. At operation 532 an available power for a job is determined. At operation 533 it is determined if the available power is sufficient, so that the job can run. If the available power is not sufficient for the job to run, method 530 returns to operation 531. If the job can run, at operation 534 a frequency for the job is determined based on the available power. At operation 534 a power is allocated for the job based on the frequency. At operation 536 it is determined if the allocated power greater than a first threshold. If the allocated power is greater than the first threshold, the frequency for the job is decreased. If the allocated power is not greater than a first threshold, method 530 returns to operation 531. At operation 538 it is determined if the allocated power less than a second threshold. If the allocated power is less than the second threshold, at operation 539 the frequency for the job is increased. If the allocated power is not less than the second threshold, method 530 returns to operation 531.  See para 117); and cause initiation of execution of at least a portion of one of the operations when the start voltage of the one of the operations levels is lower than or equal to the current voltage level (in Bodas, a method 530 to provide a power aware job scheduler and manager according to one embodiment. At operation 531 one or more jobs are monitored. At operation 532 an available power for a job is determined. At operation 533 it is determined if the available power is sufficient, so that the job can run. If the available power is not sufficient for the job to run, method 530 returns to operation 531. If the job can run, at operation 534 a frequency for the job is determined based on the available power. At operation 534 a power is allocated for the job based on the frequency. At operation 536 it is determined if the allocated power greater than a first threshold. If the allocated power is greater than the first threshold, the frequency for the job is decreased. If the allocated power is not greater than a first threshold, method 530 returns to operation 531. At operation 538 it is determined if the allocated power less than a second threshold. If the allocated power is less than the second threshold, at operation 539 the frequency for the job is increased. If the allocated power is not less than the second threshold, method 530 returns to operation 531.  See para 117).
(in Bodas, a method 530 to provide a power aware job scheduler and manager according to one embodiment. At operation 531 one or more jobs are monitored. At operation 532 an available power for a job is determined. At operation 533 it is determined if the available power is sufficient, so that the job can run. If the available power is not sufficient for the job to run, method 530 returns to operation 531. If the job can run, at operation 534 a frequency for the job is determined based on the available power. At operation 534 a power is allocated for the job based on the frequency. At operation 536 it is determined if the allocated power greater than a first threshold. If the allocated power is greater than the first threshold, the frequency for the job is decreased. If the allocated power is not greater than a first threshold, method 530 returns to operation 531. At operation 538 it is determined if the allocated power less than a second threshold. If the allocated power is less than the second threshold, at operation 539 the frequency for the job is increased. If the allocated power is not less than the second threshold, method 530 returns to operation 531.  See para 117).
In regard to claim 3, Bodas et al. disclose further a retention memory configured to maintain data used by at least partially executed operations, wherein the retention memory is continuously powered on (in Bodas, a scheduler may not be able to suspend or kill certain jobs due to inadequate power. There are two categories of such "special" jobs: jobs with no power limit and jobs that cannot be suspended. The power aware scheduler reserves power for such jobs before distributing the remaining power to rest of the jobs. The amount of reserved power for each "special" job is called the Minimum Required Power (MRP). For jobs with a power limit, MRP is one of a PMP or a workload max power. For a job that cannot be suspended the MRP is the power necessary to operate the job at the lowest frequency. MRP is zero for all other jobs. In one embodiment, jobs that run without a power limit are not affected by a reduction in P.sub.SYS. Jobs that can be suspended may get suspended when P.sub.SYS reduces. Jobs that cannot be suspended may drop to the lowest frequency. P.sub.SYS may even drop to such a low level that the system cannot continue to run the "special" jobs. This could happen when the utility reduces its power allocation or a failure occurs in the power-delivery or cooling infrastructure. These can be avoided by using the demand/response interface to communicate the MRP for the system while ensuring high reliability and availability of the infrastructure.  See para 94, 114).
In regard to claim 4, Bodas et al. disclose wherein each of the operations when executed are executed by any one of: a microcontroller and a system on chip (SoC) (in Bodas, the data processing system 1900 may include a number of components. In one embodiment, these components are attached to one or more motherboards. In an alternate embodiment, these components are fabricated onto a single system-on-a-chip (SoC) die rather than a motherboard. The components in the data processing system 1900 include, but are not limited to, an integrated circuit die 1902 and at least one communication chip 1908. In some implementations the communication chip 1908 is fabricated as part of the integrated circuit die 1902. The integrated circuit die 1902 may include processor 1904, an on-die memory 1906, often used as cache memory, that can be provided by technologies such as embedded DRAM (eDRAM) or spin-transfer torque memory.  See para 312-313).
In regard to claim 5, Bodas et al. disclose wherein each of the operations includes any one of: a process, a sub-process, and a routine (in Bodas, the power aware job scheduler 302 examines the job queue at appropriate times (periodically or at certain events e.g., termination of previously running jobs) and determines if resources including the power needed to run the job can be allocated. In some cases, such resources can be allocated only at a future time, and in such cases the job is scheduled to run at a designated time in future.  See para 72-73).
In regard to claim 6, Bodas et al. disclose wherein each of the execution functions integrated in the SoC operate in a different power domain (in Bodas, a utility management facility (e.g., as determined by a system administrator or management software such as a datacenter manager). Typically, the P.sub.sys is used to run one or more of the jobs requested by one or more users. Each job includes a power policy to assist the system 100 in allocating power for the job and aid in the management of the one or more jobs being run by the system 100. See para 50, 55). 
In regard to claim 7, Bodas et al. disclose wherein execution of the at least one of the operations in the SoC powers only a single power domain (in Bodas, a scheduler may not be able to suspend or kill certain jobs due to inadequate power. There are two categories of such "special" jobs: jobs with no power limit and jobs that cannot be suspended. The power aware scheduler reserves power for such jobs before distributing the remaining power to rest of the jobs. The amount of reserved power for each "special" job is called the Minimum Required Power (MRP). For jobs with a power limit, MRP is one of a PMP or a workload max power. For a job that cannot be suspended the MRP is the power necessary to operate the job at the lowest frequency. MRP is zero for all other jobs. In one embodiment, jobs that run without a power limit are not affected by a reduction in P.sub.SYS. Jobs that can be suspended may get suspended when P.sub.SYS reduces. Jobs that cannot be suspended may drop to the lowest frequency. P.sub.SYS may even drop to such a low level that the system cannot continue to run the "special" jobs. This could happen when the utility reduces its power allocation or a failure occurs in the power-delivery or cooling infrastructure. These can be avoided by using the demand/response interface to communicate the MRP for the system while ensuring high reliability and availability of the infrastructure.  See para 94, 114).
In regard to claim 8, Bodas et al. disclose wherein the scheduler is implemented by at least one of a microcontroller of the energy-aware system and a system on chip (SoC) of the energy-aware system (in Bodas, these components are fabricated onto a single system-on-a-chip (SoC) die rather than a motherboard.  See para 311-312).
In regard to claims 9, 19, Bodas et al. disclose wherein the scheduler is further configured to: select the one of the operations for execution based on a predefined order for execution of the operations (in Bodas, the administrative policies guide the management of running the jobs by providing an over-arching policy that defines the operation of the system 100. Examples of policies that may be included in the administrative policies 112 include, but are not limited or restricted to, (1) maximize utilization of all hardware and software resources (e.g., instead of running fewer jobs at high power and leaving resources unused, run as many jobs as possible to use as much of the resources as possible); (2) a job with no power limit is given the highest priority among all running jobs; and/or (3) suspended jobs are at higher priority for resumption. Such administrative policies govern the way the system 100 may schedule, launch, suspend and re-launch one or more jobs.  See para 56).
(in Bodas, based upon available power, the scheduler calculates a best frequency for a job. When dynamic power monitoring is used, the workload manager may raise or lower the frequency while the job is running based upon increase or decrease in the available power. If the available power falls below the specified minimum power threshold, the job is suspended or terminated. An advantage of the min-Power mode and the max Power mode is that they reduce the burden on the user to guess the right frequency. Secondly, with dynamic power monitoring, the workload manager can improve performance by raising frequency. The frequency can be altered based upon power consumed by the workload while running the job. In one embodiment, to start a job, the power aware scheduler relies on calibration and estimation of power requirements, as described above.  See para 131-132).
In regard to claims 11, 21, Bodas et al. disclose wherein the start voltage level is set differently for at least two different ones of the operations (in Bodas, a uniform frequency for the job is determined based on the available power. In one embodiment, the uniform frequency for the job is determined using one of the modes selected by a user. All processors of the nodes running the same job operate at the same uniform frequency. Uniform frequency power-limiting can be exercised different ways depending on how the frequency is selected and whether the same frequency is maintained throughout the job.  See para 63).
In regard to claims 12, 22, Bodas et al. disclose wherein the scheduler is configured to schedule execution of the one of the operations during an execution cycle, and wherein during the execution thereof the available energy at the power (in Bodas, a power availability for the system 100 is determined to reserve power for jobs that have started and cannot be suspended. The power aware scheduler is used to manage jobs with and without power limits. A power-aware scheduler is used to estimate the power required to run a job. Power-performance calibration of nodes is used to develop such an estimate. In one embodiment, the power estimate is determined based upon power-performance data collected on sample workloads or past runs of the job. Although the estimate may have a built-in guard band, actual power consumption of the job can be different. Job-level power monitoring assesses differences between the estimate and actual power consumption. Such assessments create opportunities to fine-tune power allocations to each job.  See para 57).
In regard to claim 13, Bodas et al. disclose wherein each operation scheduled for execution loads a context from the retention memory and writes result of the execution in the retention memory (in Bodas, a utility management facility (e.g., as determined by a system administrator or management software such as a datacenter manager). Typically, the P.sub.sys is used to run one or more of the jobs requested by one or more users. Each job includes a power policy to assist the system 100 in allocating power for the job and aid in the management of the one or more jobs being run by the system 100. See para 50, 55). 
In regard to claim 14, Bodas et al. disclose wherein the energy harvester harvests energy from over-the-air signals (in Bodas, the data processing system 1900 may be a personal computer (PC), a tablet PC, a set-top box (STB), a Personal Digital Assistant (PDA), a cellular telephone, a web appliance, a server, a network router, switch or bridge, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that data processing system. See para 309-310, 314).
In regard to claim 15, even though Bodas et al. do not specifically disclose the energy storage, however it is explicitly known to the system of Bodas that there is a battery or any kind of power storage.
In regard to claim 16, Bodas et al. disclose further a radio frequent (RF) transceiver that is operable by a least one of operations performed by the energy-aware system to at least one of transmit data and receive data (in Bodas, the data processing system 1900 may be a personal computer (PC), a tablet PC, a set-top box (STB), a Personal Digital Assistant (PDA), a cellular telephone, a web appliance, a server, a network router, switch or bridge, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that data processing system. See para 309-310, 314).
In regard to claims 17, 23, Bodas et al. disclose wherein the current voltage level is an indication of energy previously harvested by the energy harvester that is currently available (in Bodas, it is determined if a power headroom is available for a next job. If the power headroom is available for the next job, at operation 976 the next job is accommodated. If the power headroom is not available for the next job, method 970 goes back to operation 973.  See para 143-144).
In regard to claim 18, Bodas et al. disclose a method for operating a scheduler of an energy-aware system that further comprises an energy harvester adapted to supply harvested energy as output for storage at an energy storage (as shown in Fig. 5, which is reproduced below for ease of reference and convenience, Bodas discloses the facility power and system power 502 are received from an energy producer 504 in response to the system's request via an interface 512. The interface 512 can be for example, a demand/response interface, or any other appropriate interface. In one embodiment, power estimator 508 estimates the power for a job using a power calibration 503. Node selector 507 selects one or more nodes to run a job based at least on one of the facility power and system power 502 and monitored power 511. Power allocator 509 allocates power for the job based on at least one of the node selection and power estimation. Power aware job scheduler and manager 501 controls a power performance of jobs 510.  See para 78),

    PNG
    media_image1.png
    534
    732
    media_image1.png
    Greyscale


the method, comprising: determining if a current voltage level at the energy storage included in the energy-aware system is higher than a start voltage level (in Bodas, a method 530 to provide a power aware job scheduler and manager according to one embodiment. At operation 531 one or more jobs are monitored. At operation 532 an available power for a job is determined. At operation 533 it is determined if the available power is sufficient, so that the job can run. If the available power is not sufficient for the job to run, method 530 returns to operation 531. If the job can run, at operation 534 a frequency for the job is determined based on the available power. At operation 534 a power is allocated for the job based on the frequency. At operation 536 it is determined if the allocated power greater than a first threshold. If the allocated power is greater than the first threshold, the frequency for the job is decreased. If the allocated power is not greater than a first threshold, method 530 returns to operation 531. At operation 538 it is determined if the allocated power less than a second threshold. If the allocated power is less than the second threshold, at operation 539 the frequency for the job is increased. If the allocated power is not less than the second threshold, method 530 returns to operation 531.  See para 117); and causing initiation of execution of at least a portion of one of the operations when the start voltage of the one of the operations levels is lower than or equal to the current voltage level (in Bodas, a method 530 to provide a power aware job scheduler and manager according to one embodiment. At operation 531 one or more jobs are monitored. At operation 532 an available power for a job is determined. At operation 533 it is determined if the available power is sufficient, so that the job can run. If the available power is not sufficient for the job to run, method 530 returns to operation 531. If the job can run, at operation 534 a frequency for the job is determined based on the available power. At operation 534 a power is allocated for the job based on the frequency. At operation 536 it is determined if the allocated power greater than a first threshold. If the allocated power is greater than the first threshold, the frequency for the job is decreased. If the allocated power is not greater than a first threshold, method 530 returns to operation 531. At operation 538 it is determined if the allocated power less than a second threshold. If the allocated power is less than the second threshold, at operation 539 the frequency for the job is increased. If the allocated power is not less than the second threshold, method 530 returns to operation 531.  See para 117).Conclusion
	All claims are rejected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2185